Citation Nr: 0925982	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis 
and a lung disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from August 1953 to 
June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the RO that found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for allergic rhinitis 
and a lung condition.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  An October 2002 Board decision denied the Veteran's claim 
of service connection for chronic allergies and 
breathing/lung problems.  

2.  The evidence received since the October 2002 Board 
decision does relate to unestablished facts necessary to 
substantiate the claim and does raise a reasonable 
possibility of substantiating the claim.  

3.  The currently demonstrated allergic rhinitis and chronic 
asthmatic bronchitis is shown as likely as not to have 
initially developed when the Veteran was treated for upper 
respiratory manifestation during his period of active 
service.  



CONCLUSIONS OF LAW

1.  The evidence received since the final October 2002 
decision that denied service connection for chronic allergies 
and breathing/lung problems, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008). 

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by allergic rhinitis and chronic 
asthmatic bronchitis is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3,303 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  

The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were not found 
in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his claim in a letter from the RO dated in April 2005, which 
specifically detailed the evidentiary requirements for new 
and material evidence to reopen a previously-denied service 
connection claim, along with the evidentiary requirements for 
service connection, and a discussion of the division of 
responsibilities between the Veteran and VA in obtaining 
evidence.  

The April 2005 VCAA letter also informed the Veteran that his 
previous claim of entitlement to service connection for lung 
and breathing was denied and that this decision was final.  
He was informed that in order for VA to reconsider this 
issue, he must submit "new and material evidence."  

Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that pertains to the reason your claim was 
previously denied.  The letter further informed the Veteran 
that:  "New and material evidence must raise a reasonable 
possibility of substantiating [the] claim.  The evidence 
cannot simply be repetitive or cumulative of the evidence we 
had when we previously decided [the] claim."  This language 
complies with the holding of the Court in Kent.  See also 
38 C.F.R. § 3.156 (2008). 

The Board notes that the language used in the April 2005 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156.  The Board further notes that the Veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim in the last 
final denial of record.  As such, the Veteran was advised of 
the bases for the previous denial and what evidence would be 
necessary to reopen the claim.  See Kent, supra.  

The Veteran was advised of how disability ratings and 
effective dates were assigned in a March 2006 letter.  This 
letter was sent to the Veteran after the initial adjudication 
by the RO.  However, since notice was provided, the Veteran 
has had a meaningful opportunity to participate effectively 
in the processing of his claim as he had the opportunity to 
submit additional argument and evidence before the case was 
readjudicated in the September 2006 Statement of the Case and 
the October 2006 Supplemental Statement of the Case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO).  

Indeed, he resubmitted documents he had previously submitted, 
and responded in October 2006 that he had no further evidence 
to submit.  Therefore, the Board finds that the VCAA notice 
requirements have been satisfactorily met, and the Veteran 
has not been prejudiced by this timing defect.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).   

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes duplicate 
records received from the Veteran, including medical reports 
and lay statements, current treatment records, an additional 
lay statement and the Veteran's own statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to reopen and substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process.  Moreover, he has been represented throughout 
his claim and appeal.  

Any error in the notice or timing of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  As such, and to the 
extent that the action taken hereinbelow is fully favorable 
to the Veteran, there is no indication that there is any 
prejudice in considering this matter on the merits at this 
time.  See Conway; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  A decision issued by the Board is final 
unless appealed to the Court.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1100, 20.1104(a)(1).  

If a claim has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  

The RO denied the Veteran's initial claim for service 
connection for allergies and lung problems in a September 
1995 rating decision.  He appealed the determination to the 
Board.  In a December 1998 decision, the Board also denied 
the claim.  

The Veteran appealed the Board's decision to the Court.  In 
June 2000, the Court issued a decision that affirmed the 
December 1998 decision.  The Veteran thereafter filed an 
appeal with the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In February 2001, the 
Federal Circuit, at the request of the VA Secretary, remanded 
the matter back to the Court for consideration of the newly 
enacted Veterans Claims Assistance Act of 2000.  

In March 2001, the Court withdrew its prior June 2000 
decision and remanded the case to the Board for 
readjudication, taking into account the VCAA.  The case was 
subsequently returned to the Board and denied in an October 
2002 decision.  The Veteran did not appeal this decision.  

The evidence of record at the time of the Board's October 
2002 decision included the Veteran's service treatment 
record, which showed that a May 1953 pre-induction 
examination was negative for any allergy or lung problems.  

In September 1953, shortly after beginning his active duty, 
he was seen for complaints of acute rhinitis, epistaxis 
(nosebleed), headache, and generalized thoracic pain.  He 
also reported that he had headaches for two weeks, a head 
cold for the past week, a congested nose and productive cough 
for three days, and a brief nosebleed episode.  

The examination findings included rales and rhonchi at the 
base of both lungs.  The impression was that of bronchitis, 
questionably asthmatic.  Medication, including cough syrup, 
was prescribed.  

The Veteran was also treated in November and December 1953 
for upper respiratory infections.  The remainder of the 
service medical records, however, showed no treatment for 
allergies or breathing or lung problems.  Upon separation 
examination in June 1955, the lungs, nose, and sinuses were 
clinically normal; a chest X- ray was negative; and there 
were no findings or diagnoses of any chronic allergies or 
lung problems.  

The post-service medical records documented no treatment for 
allergies or lung problems until many years after service.  
The private medical records showed that, in June 1963, the 
Veteran was seen for complaints of difficulty with dust and 
pollen, and related having had severe hay fever in spite of 
previous medication.  

In 1964, the Veteran underwent a series of allergy tests to 
determine his reaction to certain allergens.  Additional 
private medical records from 1974 to 1991 showed periodic 
treatment for allergies, which were often described as 
seasonal and manifested by respiratory and other symptoms.  
The condition was primarily diagnosed as hay fever.  

The VA medical records since the 1980's revealed treatment 
for coronary artery disease (with coronary artery bypass 
surgery in 1986), and documented complaints of shortness of 
breath associated with his heart condition.  It was noted 
that the Veteran last worked in 1986, and in that year he was 
granted VA nonservice-connected pension due to his heart 
disease.  At a visit to the cardiac rehabilitation clinic in 
March 1987, he had acute bronchitis.  At an outpatient visit 
in June 1994, he complained of allergies to dirt and sand.  
The diagnosis was allergic rhinitis.  

In conjunction with his claim for benefits filed in July 
1994, the Veteran asserted that the dust and sand blowing 
around while he was stationed at Fort Bliss, Texas, in 1954 
caused him to have his current breathing problems as well as 
an allergic reaction to dust.  He said he did not seek 
treatment for the problem during service, but saw a doctor 
after service.  

In a statement submitted in June 1995, the Veteran related 
that he had had post-service treatment prior to 1963, but the 
private doctor who treated him, Dr. Ney, was deceased and his 
treatment records were no longer available.  

In a January 2001 statement, the Veteran's sister attested 
that, prior to 1955, the Veteran had never been bothered by 
upper respiratory infections, but since then he had constant 
respiratory problems that had become chronic.  

In a July 2001 letter, Anthony C. Barone, M.D., stated that 
he had recently examined the Veteran in his office.  The 
letter noted the Veteran had given a history of in-service 
exposure to dust and sandstorms.  

Dr. Barone opined that such exposure was a contributing 
factor to the Veteran's development of chronic asthmatic 
allergic bronchitis, which had become progressively worse 
over the years.  The letter also noted that Dr. Nathaniel L. 
Barone, (Dr. Barone's father), had treated the Veteran for 
this condition since 1955.  

The Veteran subsequently reported that his treatment records 
from Dr. Anthony Barone were no longer available because he 
retired over 10 years ago.  He remarked that the July 2001 
statement from Dr. Anthony Barone was based on his memory of 
treating him.  

The Veteran also indicated that Dr. Nathaniel Barone had died 
more than 20 years ago, and that his records were not 
available.  The Veteran also indicated that all of his recent 
treatment had been through VA.  

The VA treatment records from August 2000 noted that the 
Veteran had complained of a sensation in his throat.  He 
reported that he had quit smoking 35 years ago.  The 
assessment was a globus sensation, probably related to reflux 
or postnasal drainage.  

In October 2000, the Veteran was reported to have stable 
reflux and allergic rhinitis.  It was also noted that he had 
complained of shortness of breath and that he had a history 
of coronary artery bypass surgery.  Another October 2000 
record related that the Veteran gave a history of shortness 
of breath for years and of pulmonary fibrosis from previous 
exposure in service.  

In January 2001, the Veteran complained of chest pain; a 
history of heart disease was noted.  In February 2001, he 
gave a history of asbestosis, although the examiner noted 
that recent CT scan and X-ray studies showed no significant 
lung parenchymal abnormality.  

The VA treatment records also included a March 2001 pulmonary 
evaluation at which the Veteran claimed his shortness of 
breath was due to dust or sand exposure while serving at Fort 
Bliss, Texas in the Army in 1953.  His occupational history 
included working after service in the construction industry.  
He said that he quit work in 1986 due to shortness of breath; 
the examiner noted that at that time the Veteran had had 
heart bypass surgery.  

The assessment was that of dyspnea of uncertain origin, and 
the examiner noted consideration should be given to the 
effects of an elevated hemidiaphragm shown on recent X-ray 
studies, as well as to the effects of heart disease.  It was 
further noted that, considering recent X-ray studies, there 
was no convincing evidence of dust exposure being involved in 
the problem.  

Another March 2001 medical record mentioned that the Veteran 
gave a history of working on asbestos for 45 years.  In May 
2001, he continued to report shortness of breath that he 
believed was due to sand blowing around at Fort Bliss, and 
said that he was still allergic to dust at home.  The 
examiner noted the Veteran's breathing problem was possibly 
associated with an elevated hemidiaphragm.  He also commented 
that studies indicated the lung parenchyma did not suggest 
nodular disease as found in inhaling silicate dust.  

Additional VA medical records dated from 2001 and 2002 noted 
that the Veteran continued to complain of shortness of 
breath.  A May 2002 record noted assessments of various 
ailments including pulmonary fibrosis.  

In June 2002, the Veteran was seen for complaints of 
allergies.  Various complaints and ailments were listed, 
including pulmonary fibrosis, shortness of breath, and a 
history of past tobacco use.  

In August 2002, the Veteran again reported breathing 
problems; he said that he was allergic to dust and sand and 
was currently bothered by construction work in his 
neighborhood.  

The Board concluded that the Veteran's service treatment 
records did not show that the Veteran was diagnosed with a 
chronic allergy or lung problem, and the currently diagnosed 
disabilities, which included chronic asthmatic allergic 
bronchitis, allergic rhinitis, dyspnea of uncertain origin 
and pulmonary fibrosis were initially manifest many years 
after the Veteran's discharge from service.  

Moreover, the statements from the Veteran and his sister did 
not constitute competent medical evidence to relate the 
current symptomatology to his active service because neither 
of them was shown to have any medical expertise such that 
they could provide a diagnosis or etiology of a condition.  

Moreover, while they were competent to report symptoms, their 
statements alone in the absence of contemporaneous clinical 
records and a competent medical nexus were insufficient to 
establish service connection on the basis of continuity to 
symptomatology.  

The Board also found that the Veteran's reported history was 
vague and inconsistent in the medical records, including with 
regard to his history of smoking and possible exposure to 
asbestos many years after service while working in the 
construction industry.  

Finally, the notes from Dr. Barone lacked probative value 
because they were not supported by contemporaneous treatment 
records from Dr. Barone, were based on statements made by the 
Veteran and/or the memory of Dr. Barone, and did not 
reference the Veteran's service treatment records or post-
service treatment reports.  

Specifically, Dr. Barone did not discuss the lack of chronic, 
clinical findings upon the Veteran's separation examination, 
and although he indicated that he had treated the Veteran 
"recently", the Veteran reported that Dr. Barone had 
retired 10 years prior.  Hence, they were not sufficient to 
link the Veteran's current problems to his military service.  

Consequently, the claim of service connection for allergies 
and lung problems was denied.  The Veteran did not appeal 
this decision to the Court.  

In February 2005, the Veteran filed a request that his claim 
of service connection for allergies and a lung disability 
("breathing problems") be reopened.  

The additional evidence associated with the claims file 
includes duplicate copies of VA treatment records previously 
on file, as well as another copy of the January 2001 
statement of the Veteran's sister.  He also submitted a 
September 2006 statement from his brother, who remarked that 
when the Veteran got out of the service, he had a lot of 
trouble with his breathing and had an "awful cough."  He 
also had a great deal of trouble walking any distance and 
could barely catch his breath.  

An October 2003 statement from Anthony C. Barone, M.D. was 
also submitted.  Dr. Barone related that the Veteran had been 
treated by his father and him over a period of many years for 
chronic asthmatic bronchitis, which had progressed to 
pulmonary fibrosis.  He opined that the disease was directly 
attributable to the sand and dust that the Veteran was 
exposed to during his military service at Fort Bliss, Texas.  

Also received were duplicate VA treatment records that were 
previously considered, and current VA treatment records dated 
from November 2003 to August 2006.  These records continue to 
document treatment for various ailments, including pulmonary 
fibrosis.  

The Board finds that the evidence submitted since the last 
denial does reiterate the Veteran's prior assertions that he 
had a chronic allergy/breathing or lung disability as a 
result of his military service.  This is essentially the same 
contention raised and considered by the Board at the time of 
the October 2002 decision.  

However, on review, the statements from the Veteran's brother 
and Dr. Barone are not duplicative in nature, do relate to 
unestablished facts, and do raise a reasonable possibility of 
substantiating the claim.  

Accordingly, to this extent, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for allergic rhinitis and a lung disorder.  

In addition, given the current state of the evidentiary 
record. the Board finds that the evidence has been place in a 
state of relative equipoise in showing that the Veteran 
currently suffers from chronic upper respiratory condition 
that as likely as not had its clinical onset during the 
Veteran's period of active service.  

Here, the evidence shows treatment for upper respiratory 
manifestation that included bronchitis that was possibly 
related to asthma during active duty.  The evidence also 
includes competent evidence that tends to show that the 
Veteran was treated for recurrent upper respiratory symptoms 
following his discharge from service.  

Finally, and most importantly, the recently submitted medical 
statement serves to establish a reasonable doubt in this case 
by linking his current upper respiratory disability to dust 
exposure during the Veteran's period of active service.  The 
basis of the opinion is not shown to be inconsistent with the 
other competent evidence on file.  

Accordingly, in resolving all reasonable doubt in favor of 
the Veteran, service connection for allergic rhinitis and 
chronic asthmatic bronchitis is warranted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for allergic rhinitis and a lung 
disorder, the appeal to this extent is allowed.  

Service connection for allergic rhinitis and chronic 
asthmatic bronchitis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  





 Department of Veterans Affairs


